Citation Nr: 1760543	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-22 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to increased compensation for a dependent spouse.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Marine Corps from April 1969 to April 1973 with service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 notification from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that denied entitlement to additional compensation for a dependent spouse.  Jurisdiction currently resides with the RO in Waco, Texas.  The RO certified the Veteran's appeal to the Board in February 2016.  

In May 2017, the Veteran testified before the undersigned in a videoconference hearing.  A transcript of the proceedings has been associated with the record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  Adequate documentation of the validity of the Veteran's current marriage to R.V. has been submitted.


CONCLUSION OF LAW

Criteria for entitlement to additional VA compensation for a dependent spouse have been met.  38 U.S.C.A. §§ 103(c), 5124 (West 2014); 38 C.F.R. §§ 3.1(j), 3.204, 3.205, 3.206 (2017).



	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Notice

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Validity of Marriage

The Veteran contends that he is entitled to additional compensation for a dependent spouse, R.V., whom he purportedly married in March 1977.  Unbeknownst to the Veteran and R.V., her divorce did not finalize until May 1977, rendering their first marriage void.  The Veteran argues that he has been in a common law marriage with R.V. since March 1977, and, in the alternative, they have been formally married since March 2010.

An additional amount of compensation may be payable for a spouse and child where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  A spouse of a veteran is a person whose marriage to a veteran is valid according to the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2014); 38 C.F.R. § 3.1(j) (2017). 

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant.  38 U.S.C.A. § 5124(a), (b); 38 C.F.R. § 3.204(a)(1).  VA shall require corroborating evidence to verify a marriage where: the claimant does not reside within a state; the claimant's statement on its face raises a question of its validity; the claimant's statement conflicts with other evidence of record; or, there is a reasonable indication, in the claimant's statement or otherwise, of fraud or misrepresentation of the relationship in question.  38 U.S.C.A. § 5124(c); 38 C.F.R. § 3.204(a)(2).  Failure to furnish the higher class of evidence, however, does not preclude the acceptance of a lower class if the evidence furnished is sufficient to prove the point involved.  38 C.F.R. § 3.204(b). 

Marriage is established by one of the following types of evidence (in the order of preference): 1) Copy or abstract of the public record of marriage, or a copy of the church record of marriage, containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record; 2) Official report from service department as to marriage which occurred while the Veteran was in service; 3) The affidavit of the clergyman or magistrate who officiated; 4) The original certificate of marriage, if VA is satisfied that it is genuine and free from alteration; 5) The affidavits or certified statements of two or more eyewitnesses to the ceremony; 6) In jurisdictions where marriages other than by ceremony are recognized, the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know, as the result of personal observation, the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived; or, 7) Any other secondary evidence which reasonably supports a belief by the adjudicating activity that a valid marriage actually occurred.  38 C.F.R. § 3.205(a). 

In the absence of conflicting information, proof of marriage which meets the requirements of 38 C.F.R. § 3.205(a), together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  Where necessary to a determination because of conflicting information or protest by a party having an interest therein, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.206(b). 

The validity of a divorce decree regular on its face will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby.  In cases where recognition of the decree is thus brought into question, where the issue is the validity of marriage to a veteran following a divorce, the matter of recognition of the divorce by VA (including any question of bona fide domicile) will be determined according to the laws of the jurisdictions specified in § 3.1(j).  See 38 C.F.R. § 3.206(b).

Evidence of record reflects that R.V.'s divorce to her first husband finalized in May 1977, approximately 2 months after a marriage license was issued for the marriage of R.V. and the Veteran.  Under Texas Family Code, a marriage is void if entered into when either party has an existing marriage to another person that has not been dissolved by legal action.  See Tex. Fam. Code § 6.202(a) (2017).  As such, the Veteran's March 1977 union with R.V. was void due to her pending divorce.  The Veteran and his wife reported that they were unaware of this, and continued to live together as husband and wife.

In February 2010, the Veteran and R.V. filed a Declaration and Registration of Informal Marriage in Navarro County, Texas.  The parties swore that, as of March 1977, they agreed to be married, lived together as husband and wife in Texas, and represented to others that they were married.  They also affirmed that, since the date of marriage, they had not been married to any other person.  Pursuant to Texas Family Code, a declaration of informal marriage requires that the parties not be married to any other person at the time of the declaration and that they were not married to any other person since their claimed date of marriage.  See Tex. Fam. Code § 2.402(5).  By affixing the beginning date of the declaration to the time in which R.V. was still married, the Declaration and Registration of Informal Marriage is not valid on its face.

However, in March 2010, the Veteran and R.V. executed a formal marriage license that was filed in Navarro County, Texas.  Neither party was married to someone else at the time, and no other impediments to the validity of this marriage license have been raised by the record.  

Benefits were previously denied to the Veteran due to the overlap between the finalization of R.V.'s divorce and their first marriage documents.  Since that September 2009 decision, the Veteran submitted his March 2010 marriage license.  R.V.'s divorce decree was previously associated with the record in January 2009.  Taken in conjunction with the Veteran's testimony in his May 2017 hearing regarding their relationship since March 1977, the Board finds that the Veteran was validly married to R.V. beginning March [REDACTED], 2010.  As such, the totality of the evidence of record supports entitlement to additional VA compensation for a dependent spouse.


ORDER

Entitlement to additional compensation for a dependent spouse is granted.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


